PER CURIAM.
Plaintiff in error was convicted in the county court of Sequoyah county, on the 7th day of November, 1922, and punishment fixed at a fine of $50 and imprisonment in the county jail for a period of three months.
This appeal has been pending in this court, since the 6th day of March, 1922. No brief has been filed on behalf of plaintiff in error, and no appearance was made to orally argue the eause at the time the same was submitted.
An examination of the pleadings, instructions of the court, and the judgment and sentence discloses no prejudicial error.
The judgment is therefore affirmed under rule 9 (12 Okla. Cr. viii, 165 Pac. x) of this court.